Name: Decision of the EEA Joint Committee No 38/95 of 22 June 1995 amending Annex I to the EEA Agreement (Veterinary and phytosanitary matters)
 Type: Decision
 Subject Matter: environmental policy;  food technology;  consumption;  health;  European construction;  natural and applied sciences;  agricultural activity
 Date Published: 1996-06-13

 13.6.1996 EN Official Journal of the European Communities L 140/34 DECISION OF THE EEA JOINT COMMITTEE No 38/95 of 22 June 1995 amending Annex I to the EEA Agreement (Veterinary and phytosanitary matters) THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, amended by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex I to the Agreement was last amended by Decision of the EEA Joint Committee No 4/95 (1); Whereas Commission Directive 94/40/EC of 22 July 1994 amending Council Directive 87/153/EEC fixing guidelines for the assessment of additives in animal nutrition (2), is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 2 (Council Directive 87/153/EEC) of Chapter II of Annex I to the Agreement: , as amended by:  394 L 0040: Commission Directive 94/40/EC of 22 July 1994 (OJ No L 208, 11. 8. 1994, p. 15). Article 2 The texts of Directive 94/40/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 July 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section and the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 22 June 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 47, 2. 3. 1995, p. 24. (2) OJ No L 208, 11. 8. 1994, p. 15.